Citation Nr: 0738981	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-23 497 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for loss of taste, to 
include as secondary to residuals of skull fracture with 
craniotomy and loss of smell.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The issue currently on appeal was 
previously denied by the Board in its July 2007 decision; 
however, the record shows that additional medical evidence 
pertinent to the claim was in VA custody but not considered 
by the Board in rendering its decision and, consequently, 
that decision will be vacated in a separate determination.  

The Board notes that the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2006.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  

As referenced above, the veteran submitted additional medical 
evidence to VA in April 2007 in support of his claim.  The 
evidence was not accompanied by a waiver of his right to 
initial consideration of the new evidence by the RO.  
Nonetheless, the veteran's claim is being granted for reasons 
explained in greater detail below.  Thus, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.  38 C.F.R. §§ 19.9, 
20.1304(c) (2007).  

The Board further observes that the additional medical 
evidence suggests that other disorders may be related to the 
veteran's service-connected residuals of a skull fracture.  
The Board refers those undeveloped matters to the RO for 
appropriate action.  






FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's current loss of taste has been linked by 
competent medical opinion to his service-connected residuals 
of a skull fracture with craniotomy and loss of smell.  


CONCLUSION OF LAW

The veteran's loss of taste is proximately due to his 
service-connected residuals of a skull fracture with 
craniotomy and loss of smell.  38 U.S.C.A. §§  1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.


II.	Analysis 

The veteran contends that he currently has a complete loss of 
taste as a result of his service-connected skull fracture 
residuals with craniotomy and loss of smell.   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

In the present case, there is conflicting medical evidence of 
record regarding the question of whether the veteran 
currently suffers from a loss of taste.  In support of the 
veteran's claim, the record shows that the veteran has 
reported at various times that he currently experiences a 
loss of the sense of taste and the veteran is considered 
competent to report such symptomatology.  In addition, the 
August 2003 VA examiner noted that the veteran's taste test 
objectively showed a partial loss of taste.  Furthermore, a 
private neurologist (M.L.M., M.D.) wrote in February 2007 
that it was his impression that the veteran had permanent 
decreased taste.  On the other hand, the VA examiner at the 
June 2004 examination found that the veteran did not 
demonstrate a loss of taste on objective examination noting 
that the veteran was able to differentiate between sour, 
sweet, bitter, and salty tastes at that time.

After consideration of the foregoing, the Board finds that 
the evidence when considered as a whole tends to show that 
the veteran does experience a loss of taste, at least to some 
degree.  At various VA examinations conducted from 1993 to 
2003, the veteran told examiners that he experienced a loss 
of taste.  As such reports began many years prior to filing 
his claim for a loss of the sense of taste and the veteran is 
considered competent to report such symptomatology, the Board 
finds the veteran's statements particularly persuasive.  It 
is additionally observed that the medical evidence supports 
the veteran's assertion that he currently experiences a loss 
of taste as the August 2003 VA examination report notes that 
the veteran objectively demonstrated a partial loss of taste 
based on taste test results and Dr. M.L.M. later wrote in the 
February 2007 letter that the veteran has permanent decreased 
taste.  For these reasons, the Board finds that a current 
disability is shown by the evidence.    

The Board also notes, however, that there is conflicting 
medical opinion evidence regarding the question of whether 
the veteran's loss of taste is related to his service-
connected residuals of a skull fracture with craniotomy and 
loss of smell.  

In support of the claim, Dr. M.L.M. evaluated the veteran for 
his loss of taste and concluded in February 2007 
correspondence that the veteran had permanent decreased taste 
related to his in-service skull fracture and its residuals.  
Conversely, the June 2004 VA examiner opined that it was not 
likely that a loss of taste was a residual of the veteran's 
service-connected skull fracture based on her examination of 
the veteran.     

After review of the evidence, the Board observes that the 
June 2004 VA examiner's opinion was apparently based on her 
finding that the veteran did not disclose a loss of taste at 
that time.  However, the evidence, in fact, shows that the 
veteran does experience a loss of taste for reasons explained 
above.  Thus, the Board affords more probative value to the 
opinion offered by Dr. M.L.M.

As the veteran's current loss of taste has been linked by 
competent medical opinion to his service-connected residuals 
of a skull fracture with craniotomy and loss of smell, an 
award of service connection for loss of taste on a secondary 
basis is warranted.  



ORDER

Entitlement to service connection for loss of taste, to 
include as secondary to residuals of skull fracture with 
craniotomy and loss of smell is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


